Case 6:20-cv-00473-ADA Document 42-12 Filed 11/04/20 Page 1 of 5




        EXHIBIT 10
                       Case 6:20-cv-00473-ADA Document 42-12 Filed 11/04/20 Page 2 of 5


Order      Company Name                         Is Headquarters Ownership Type   Entity Type   City                     State Or Province   Country/Region
         1 Broadcom Inc.                        true            Public           Parent        San Jose                 California          United States
         2 Broadcom Corporation                 true            Private          Subsidiary    San Jose                 California          United States
         3   Avago Technologies Wireless (u.s true              Private          Subsidiary    Fort Collins             Colorado            United States
         4    LSI Corporation                   true            Private          Subsidiary    San Jose                 California          United States
         5     Brocade Communications Systetrue                 Private          Subsidiary    San Jose                 California          United States
         6      COMMSCOPE COMMUNICATI true                      Private          Subsidiary    Minato‐Ku                Tokyo               Japan
         7        COMMSCOPE COMMUNICATfalse                     Private          Branch        Osaka                    Osaka               Japan
         8        COMMSCOPE COMMUNICATfalse                     Private          Branch        Chuo‐Ku                  Tokyo               Japan
         9      BROCADE FRANCE SAS              false           Private          Subsidiary    Paris                    Ile‐De‐France       France
        10      Brocade Communications Systfalse                Private          Subsidiary    México                   Ciudad De Mexico    Mexico
        11      Brocade Communications Systfalse                Private          Branch        Broomfield               Colorado            United States
        12      BROCADE COMMUNICATIONSfalse                     Private          Subsidiary    Sheung Wan                                   Hong Kong SAR
        13      Brocade Communications Systfalse                Private          Branch        Schaumburg               Illinois            United States
        14      Brocade Communications Systfalse                Private          Branch        San Jose                 California          United States
        15      Brocade Communications Systfalse                Private          Branch        Rochester                Minnesota           United States
        16      Foundry Networks Holdings, Sfalse               Private          Subsidiary    San Pedro Garza García   Nuevo Leon          Mexico
        17      Brocade Communications Systfalse                Private          Branch        New York                 New York            United States
        18      Brocade Communications Systfalse                Private          Branch        San Jose                 California          United States
        19      Brocade Communications Systfalse                Private          Branch        Alpharetta               Georgia             United States
        20      Brocade Communications Systfalse                Private          Branch        Sumerduck                Virginia            United States
        21      Brocade Communications Systfalse                Private          Branch        San Ramon                California          United States
        22      Brocade Communications Systfalse                Private          Branch        San Jose                 California          United States
        23      Brocade Communications Systfalse                Private          Branch        Phoenix                  Arizona             United States
        24      Brocade Communications Systfalse                Private          Branch        Henderson                Nevada              United States
        25      Brocade Communications Systfalse                Private          Branch        Frisco                   Texas               United States
        26      Brocade Communications Systfalse                Private          Branch        Malvern                  Pennsylvania        United States
        27      Brocade Communications Systfalse                Private          Branch        Houston                  Texas               United States
        28      McData Corporation              false                            Subsidiary                                                 United States
        29        McData Services Corporationtrue               Private          Subsidiary    Broomfield               Colorado            United States
        30         Articulent, Inc.             true            Private          Subsidiary    Hopkinton                Massachusetts       United States
        31          Articulent, Inc.            false           Private          Branch        Boston                   Massachusetts       United States
        32         McData Services Corporatiofalse              Private          Branch        Minneapolis              Minnesota           United States
        33         McData Services Corporatiofalse              Private          Branch        San Jose                 California          United States
        34         McData Services Corporatiofalse              Private          Branch        Columbus                 Ohio                United States
        35        McData Corporation            false           Private          Branch        Denver                   Colorado            United States
        36        McData Corporation            false           Private          Branch        San Ramon                California          United States
        37        McData Corporation            false           Private          Branch        Saint Charles            Missouri            United States
        38      Brocade Communications          false           Private          Branch        Toronto                  Ontario             Canada
        39     Agere Systems Inc.               false           Private          Subsidiary    Allentown                Pennsylvania        United States
        40     LSI Corporation                  false           Private          Branch        Des Moines               Iowa                United States
        41     LSI Corporation                  false           Private          Branch        Norcross                 Georgia             United States
        42     LSI Corporation                  false           Private          Branch        Fort Collins             Colorado            United States
        43     LSI LOGIC EUROPE LIMITED         true            Private          Subsidiary    Bracknell                                    United Kingdom
        44     LSI Corporation                  false           Private          Branch        Saint Paul               Minnesota           United States
        45     LSI Corporation                  false           Private          Branch        Roanoke                  Texas               United States
        46     LSI Corporation                  false           Private          Branch        Longmont                 Colorado            United States
        47     LSI Corporation                  false           Private          Branch        Waltham                  Massachusetts       United States
        48     LSI Corporation                  false           Private          Branch        Wichita                  Kansas              United States
        49     LSI Corporation                  false           Private          Branch        Allentown                Pennsylvania        United States
        50     LSI Corporation                  false           Private          Branch        Colorado Springs         Colorado            United States
        51     LSI Corporation                  false           Private          Branch        Andover                  Massachusetts       United States
        52     LSI Corporation                  false           Private          Branch        Irvine                   California          United States
        53     LSI Corporation                  false           Private          Branch        Bowling Green            Kentucky            United States
        54     LSI Corporation                  false           Private          Branch        Alpharetta               Georgia             United States
        55     LSI Corporation                  false           Private          Branch        San Jose                 California          United States
        56     LSI Corporation                  false           Private          Branch        Saint Paul               Minnesota           United States
        57     LSI Corporation                  false           Private          Branch        Chicago                  Illinois            United States
        58     LSI Corporation                  false           Private          Branch        Irving                   Texas               United States
        59     LSI Logic International Services,false           Private          Subsidiary    San Jose                 California          United States
        60     LSI Corporation                  false           Private          Branch        San Diego                California          United States
        61     LSI Corporation                  false           Private          Branch        Los Gatos                California          United States
        62     LSI Corporation                  false           Private          Branch        Boca Raton               Florida             United States
        63     Skyscend, LLC                    false           Private          Subsidiary    Alpharetta               Georgia             United States
        64    Emulex Corporation                true            Private          Subsidiary    Irvine                   California          United States
        65     Emulex Corporation               false           Private          Branch        Westborough              Massachusetts       United States
        66     Emulex Corporation               false           Private          Branch        Bothell                  Washington          United States
        67     EMULEX ISLE OF MAN BASE CO false                 Private          Subsidiary    Isle Of Man                                  United Kingdom
        68     Emulex Corporation               false           Private          Branch        Chandler                 Arizona             United States
        69     Emulex Corporation               false           Private          Branch        Pasadena                 California          United States
        70     Emulex Corporation               false           Private          Branch        Rockaway                 New Jersey          United States
        71    Cyoptics, Inc.                    true            Private          Subsidiary    Breinigsville            Pennsylvania        United States
        72     FIT Optoelectronica de México,false              Private          Subsidiary    Matamoros                Tamaulipas          Mexico
        73     Cyoptics, Inc                    false           Private          Branch        Detroit                  Michigan            United States
        74     Cyoptics, Inc.                   false           Private          Branch        Brownsville              Texas               United States
        75    Plx Technology, Inc.              true            Private          Subsidiary    San Jose                 California          United States
        76     Plx Technology, Inc.             false           Private          Branch        San Francisco            California          United States
        77   Broadcom Corporation               false           Private          Branch        San Diego                California          United States
        78   Broadcom Corporation               false           Private          Branch        Duluth                   Georgia             United States
        79   Broadcom Corporation               false           Private          Branch        Aurora                   Colorado            United States
        80   Broadcom Corporation               false           Private          Branch        Chandler                 Arizona             United States
        81   Broadcom Corporation               false           Private          Branch        Andover                  Massachusetts       United States
        82   Broadcom Corporation               false           Private          Branch        San Jose                 California          United States
        83   Broadcom Corporation               false           Private          Branch        Durham                   North Carolina      United States
        84   Broadcom Canada Ltd                false           Private          Subsidiary    Richmond                 British Columbia    Canada
        85   Broadcom Corporation               false           Private          Branch        Matawan                  New Jersey          United States
        86   Broadcom Corporation               false           Private          Branch        Broomfield               Colorado            United States
        87   Broadcom Corporation               false           Private          Branch        San Jose                 California          United States
        88   Broadcom Corporation               false           Private          Branch        Andover                  Massachusetts       United States
        89   Teknovus, Inc.                     true            Private          Subsidiary    Petaluma                 California          United States
        90    BROADCOM ASIA, LIMITED            false           Private          Subsidiary    Central District                             Hong Kong SAR
        91   BROADCOM SEMICONDUCTORS Hfalse                     Private          Subsidiary    Alimos                                       Greece
        92   Broadlogic Network Technologiesfalse               Private          Subsidiary    San Jose                 California          United States
        93   Global Locate, Inc.                true            Private          Subsidiary    Irvine                   California          United States
        94    BROADCOM GPS SPAIN SL             false           Private          Subsidiary    Madrid                   Madrid              Spain
        95    BROADCOM NETWORKS SPAIN Sfalse                    Private          Subsidiary    Madrid                   Madrid              Spain
                Case 6:20-cv-00473-ADA Document 42-12 Filed 11/04/20 Page 3 of 5


 96    Broadcom Corporation             false   Private       Branch       Austin             Texas                        United States
 97    Broadcom Corporation             false   Private       Branch       San Diego          California                   United States
 98    Broadcom Corporation             false   Private       Branch       Petaluma           California                   United States
 99    Broadcom Corporation             false   Private       Branch       Colorado Springs   Colorado                     United States
100    Broadcom Corporation             false   Private       Branch       Irvine             California                   United States
101    BROADCOM                         false   Private       Subsidiary   Biot               Provence‐Alpes‐Cote D'Azur   France
102    Broadcom Corporation             false   Private       Branch       Fort Collins       Colorado                     United States
103    Broadlight, Inc.                 false   Private       Subsidiary   Santa Clara        California                   United States
104    Avago Technologies Wireless (u.s false   Private       Subsidiary   San Jose           California                   United States
105    Broadcom International Limited true      Partnership   Subsidiary   George Town                                     Cayman Islands
106     BROADCOM EUROPE LIMITED false           Private       Subsidiary   London                                          United Kingdom
107     BROADCOM SINGAPORE PTE LTDtrue          Private       Subsidiary   Singapore                                       Singapore
108      Broadcom Netherlands B.V. false        Private       Subsidiary   Bunnik             Utrecht                      Netherlands
109      BROADCOM ASIA DISTRIBUTIO true         Private       Subsidiary   Singapore                                       Singapore
110        Qingdao Aluwave Lighting Co. false   Private       Subsidiary   Qingdao            Shandong                     China
111        Broadcom Communications Kofalse      Private       Subsidiary   Seoul              Seoul                        Korea, Republic of
112      Broadcom Communications Ne false       Private       Subsidiary   Bunnik             Utrecht                      Netherlands
113     Broadcom Communications Bermtrue        Partnership   Subsidiary   Hamilton                                        Bermuda
114      BROADCOM PRODUCTS UNLIMtrue            Private       Subsidiary                                                   Ireland
115        BROADCOM DISTRIBUTION LIM    false   Private       Subsidiary   Dublin 2                                        Ireland
116     Broadcom Technologies Bermudfalse       Private       Subsidiary   Hamilton                                        Bermuda
117    BROADCOM UK LTD                  true    Private       Subsidiary   Dover                                           United Kingdom
118    Broadcom Corporation             false   Private       Branch       Lake Barrington    Illinois                     United States
119    Broadcom Corporation             false   Private       Branch       Edina              Minnesota                    United States
120    Broadcom Corporation             false   Private       Branch       Bellevue           Washington                   United States
121    Cyoptics, Inc.                   false   Private       Subsidiary   San Jose           California                   United States
122    Broadcom Corporation             false   Private       Branch       Irvine             California                   United States
123    Netlogic I LLC                   false   Private       Subsidiary   San Jose           California                   United States
124    Broadcom International LLC       false   Private       Subsidiary   San Jose           California                   United States
125    Broadcom Technologies, Inc.      false   Private       Subsidiary   San Jose           California                   United States
126    Broadcom Corporation             false   Private       Branch       Federal Way        Washington                   United States
127    Foundry Networks Holding Co. false       Private       Subsidiary   San Jose           California                   United States
128    Broadcom Corporation             false   Private       Branch       Ambler             Pennsylvania                 United States
129    BROADCOM SYDNEY PTY LTD          false   Private       Subsidiary   Macquarie Park     New South Wales              Australia
130   Ca, Inc.                          true    Private       Subsidiary   New York           New York                     United States
131    CA (INDIA) TECHNOLOGIES PRIVAtrue        Private       Subsidiary   Mumbai             Maharashtra                  India
132     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
133     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Bhubaneswar        Odisha                       India
134     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Mumbai             Maharashtra                  India
135     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Bangalore          Karnataka                    India
136     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Bangalore          Karnataka                    India
137     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Rangareddy         Telangana                    India
138     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
139     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Mohali             Punjab                       India
140     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
141     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
142     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Ahmedabad          Gujarat                      India
143     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
144     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Kolkata            West Bengal                  India
145     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       New Delhi          Delhi                        India
146     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Bangalore          Karnataka                    India
147     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Bangalore          Karnataka                    India
148     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Gurgaon            Haryana                      India
149     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Chennai            Tamil Nadu                   India
150     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Mumbai             Maharashtra                  India
151     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Mumbai             Maharashtra                  India
152     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       New Delhi          Delhi                        India
153     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Chennai            Tamil Nadu                   India
154     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Mumbai             Maharashtra                  India
155     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Pune               Maharashtra                  India
156     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
157     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       New Delhi          Delhi                        India
158     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Kolkata            West Bengal                  India
159     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
160     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
161     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
162     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       New Delhi          Delhi                        India
163     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Hyderabad          Telangana                    India
164     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Andhra Pradesh     Andhra Pradesh               India
165     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       New Delhi          Delhi                        India
166     CA (INDIA) TECHNOLOGIES PRIVAfalse      Private       Branch       Patna              Bihar                        India
167    COMPUTER ASSOCIATES PTE. LTDfalse        Private       Subsidiary   Jakarta Barat      Jakarta                      Indonesia
168    Ca, Inc.                         false   Private       Branch       Plano              Texas                        United States
169    Netqos, Inc                      true    Private       Subsidiary   Herndon            Virginia                     United States
170     Base Technologies, LLC          false   Private       Subsidiary   Herndon            Virginia                     United States
171     Ca, Inc.                        false   Private       Branch       Dallas             Texas                        United States
172    Rally Software Development Corptrue      Private       Subsidiary   Boulder            Colorado                     United States
173     Agile Advantage, Inc.           false   Private       Subsidiary   Redmond            Washington                   United States
174     Rally Software Development Intefalse    Private       Subsidiary   Boulder            Colorado                     United States
175     Agile University                false   Private       Subsidiary   Boulder            Colorado                     United States
176    Concord Communications, Inc. true        Private       Subsidiary   Herndon            Virginia                     United States
177     Aprisma Management Technolo true        Private       Subsidiary   Portsmouth         New Hampshire                United States
178      Aprisma Management Technolofalse       Private       Branch       Boston             Massachusetts                United States
179     Concord Communications, Inc. false      Private       Branch       Boston             Massachusetts                United States
180     Concord Communications, Inc. false      Private       Branch       Miami              Florida                      United States
181    Netegrity, Inc                   true    Private       Subsidiary   Melville           New York                     United States
182     Netegrity, Inc                  false   Private       Branch       Rochelle Park      New Jersey                   United States
183     NETEGRITY SERVICE CENTRE SDNfalse       Private       Subsidiary   Kuala Lumpur       Kuala Lumpur                 Malaysia
184     Netegrity, Inc                  false   Private       Branch       New York           New York                     United States
185     Netegrity, Inc                  false   Private       Branch       Pittsburgh         Pennsylvania                 United States
186     Netegrity, Inc                  false   Private       Branch       Woburn             Massachusetts                United States
187     Netegrity, Inc                  false   Private       Branch       Portage            Indiana                      United States
188     Netegrity, Inc                  false   Private       Branch       Paragould          Arkansas                     United States
189     Netegrity, Inc                  false   Private       Branch       Oak Brook          Illinois                     United States
190    CA JAPAN, LTD.                   true    Private       Subsidiary   Meguro‐Ku          Tokyo                        Japan
191     CA JAPAN, LTD.                  false   Private       Branch       Fukuoka            Fukuoka                      Japan
               Case 6:20-cv-00473-ADA Document 42-12 Filed 11/04/20 Page 4 of 5


192     CA JAPAN, LTD.                 false   Private   Branch       Nagoya                   Aichi                  Japan
193     CA JAPAN, LTD.                 false   Private   Branch       Osaka                    Osaka                  Japan
194   Ca, Inc.                         false   Private   Branch       Herndon                  Virginia               United States
195   Ca, Inc.                         false   Private   Branch       Santa Clara              California             United States
196   Nimsoft, Inc.                    true    Private   Subsidiary   Santa Clara              California             United States
197   Ca, Inc.                         false   Private   Branch       San Jose                 California             United States
198   Ca, Inc.                         false   Private   Branch       Charlotte                North Carolina         United States
199   Layer 7 Technologies Inc         false   Private   Subsidiary   Vancouver                British Columbia       Canada
200   Ca, Inc.                         false   Private   Branch       Spokane                  Washington             United States
201   Ca, Inc.                         false   Private   Branch       Alpharetta               Georgia                United States
202   Ca, Inc.                         false   Private   Branch       Chesterfield             Missouri               United States
203   Ca, Inc.                         false   Private   Branch       Miami                    Florida                United States
204   Ca, Inc.                         false   Private   Branch       Tampa                    Florida                United States
205   Ca, Inc.                         false   Private   Branch       Mesa                     Arizona                United States
206   Ca, Inc.                         false   Private   Branch       Portland                 Oregon                 United States
207   Ca, Inc.                         false   Private   Branch       Bellevue                 Washington             United States
208   Ca, Inc.                         false   Private   Branch       Durham                   North Carolina         United States
209   Ca, Inc.                         false   Private   Branch       Morrisville              North Carolina         United States
210   C A Services, S.A. de C.V.       false   Private   Subsidiary   México                   Ciudad De Mexico       Mexico
211   Ilumin Software Services, LLC    false   Private   Subsidiary   Reston                   Virginia               United States
212   Ca, Inc.                         false   Private   Branch       Melville                 New York               United States
213   Xosoft Inc.                      false   Private   Subsidiary   Framingham               Massachusetts          United States
214   CA (MALAYSIA) SDN. BHD.          false   Private   Subsidiary   Petaling Jaya            Selangor               Malaysia
215   Ca, Inc.                         false   Private   Branch       Ewing                    New Jersey             United States
216   Ca, Inc.                         false   Private   Branch       Pittsburgh               Pennsylvania           United States
217   Ca, Inc.                         false   Private   Branch       East Windsor             Connecticut            United States
218   Ca, Inc.                         false   Private   Branch       Central Islip            New York               United States
219   DIVERSE SOLAR ENERGY LTD         false   Private   Subsidiary   Nairobi                                         Kenya
220   PHILIPPINES COMPUTER ASSOCIIAfalse       Private   Subsidiary   Makati                   Manila                 Philippines
221   COMPUTER ASSOCIATES MIDDLE false         Private   Subsidiary   Manama                                          Bahrain
222   Computer Associates Internationafalse    Private   Subsidiary   Sarasota                 Florida                United States
223   Ca, Inc.                         false   Private   Branch       Lisle                    Illinois               United States
224   Ca, Inc.                         false   Private   Branch       Burlington               Massachusetts          United States
225   Ca, Inc.                         false   Private   Branch       Central Islip            New York               United States
226   Ca, Inc.                         false   Private   Branch       Overland Park            Kansas                 United States
227   Ca, Inc.                         false   Private   Branch       Miami                    Florida                United States
228   Ca, Inc.                         false   Private   Branch       San Jose                 California             United States
229   Xceedium, Inc.                   false   Private   Subsidiary   Herndon                  Virginia               United States
230   Ca, Inc.                         false   Private   Branch       Roseville                California             United States
231   CA TECHNOLOGIES, UNIPESSOAL, false       Private   Subsidiary   Lisboa                                          Portugal
232   Hyperformix, Inc.                false   Private   Subsidiary   Austin                   Texas                  United States
233   Ca, Inc.                         false   Private   Branch       Arlington                Texas                  United States
234   Blazemeter Inc.                  false   Private   Subsidiary   San Jose                 California             United States
235   Computer Associates Internationafalse    Private   Subsidiary   Nairobi                                         Kenya
236   Ca, Inc.                         false   Private   Branch       Chicago                  Illinois               United States
237   CA Montessori Children's Center, false   Private   Subsidiary   Islandia                 New York               United States
238   Ca, Inc.                         false   Private   Branch       Lisle                    Illinois               United States
239   Ca, Inc.                         false   Private   Branch       Fort Lee                 New Jersey             United States
240   Ca, Inc.                         false   Private   Branch       Melville                 New York               United States
241   Ca, Inc.                         false   Private   Branch       Dallas                   Texas                  United States
242   Ca, Inc.                         false   Private   Branch       Newark                   New Jersey             United States
243   Ca, Inc.                         false   Private   Branch       Philadelphia             Pennsylvania           United States
244   Ca, Inc.                         false   Private   Branch       Chicago                  Illinois               United States
245   Ca, Inc.                         false   Private   Branch       San Francisco            California             United States
246   Ca, Inc.                         false   Private   Branch       San Francisco            California             United States
247   Ca, Inc.                         false   Private   Branch       Chicago                  Illinois               United States
248   Ca, Inc.                         false   Private   Branch       Newark                   New Jersey             United States
249   Ca, Inc.                         false   Private   Branch       Pittsburgh               Pennsylvania           United States
250   Ca, Inc.                         false   Private   Branch       Chicago                  Illinois               United States
251   Ca, Inc.                         false   Private   Branch       Denver                   Colorado               United States
252   Ca, Inc.                         false   Private   Branch       Woburn                   Massachusetts          United States
253   Ca, Inc.                         false   Private   Branch       Dallas                   Texas                  United States
254   Maciel & Co. Ca Inc              false   Private   Subsidiary   Westbank                 British Columbia       Canada
255   Ca, Inc.                         false   Private   Branch       Boulder                  Colorado               United States
256   Ca, Inc.                         false   Private   Branch       Chesterfield             Missouri               United States
257   CA Global Holdings               true    Private   Subsidiary   Hamilton                                        Bermuda
258     CA Software Holding B.V.       true    Private   Subsidiary   Utrecht                  Utrecht                Netherlands
259      CA software B.V.              true    Private   Subsidiary   Utrecht                  Utrecht                Netherlands
260       CA Software ApS              true    Private   Subsidiary   Ballerup                 Hovedstaden            Denmark
261        Ca Software Sweden AB       false   Private   Subsidiary   Stockholm                Stockholm              Sweden
262        CA Software Finland Oy      false   Private   Subsidiary   Helsinki                 Uusimaa                Finland
263        Ca Norway AS                true    Private   Subsidiary   Lysaker                                         Norway
264         Nimsoft AS                 true    Private   Subsidiary   Lysaker                                         Norway
265          Nimsoft Holding AS        false   Private   Subsidiary   Lysaker                                         Norway
266      CA IT MANAGEMENT SOLUTIONfalse                  Subsidiary                                                   Spain
267       CA TECHNOLOGIES DEVELOPMfalse        Private   Subsidiary   Cornella De Llobregat    Barcelona              Spain
268      CA Europe Holding B.V.        true    Private   Subsidiary   Utrecht                  Utrecht                Netherlands
269       CA Europe Sàrl               false   Private   Subsidiary   Morges                   Vaud                   Switzerland
270   Ca, Inc.                         false   Private   Branch       Philadelphia             Pennsylvania           United States
271   CA Investment, Inc.              true    Private   Subsidiary   Melville                 New York               United States
272   Layer 7 Technologies (usa), Inc. false   Private   Subsidiary   Washington               District of Columbia   United States
273   Ca, Inc.                         false   Private   Branch       Tampa                    Florida                United States
274   Ca, Inc.                         false   Private   Branch       Orlando                  Florida                United States
275   CA PACIFIC (NZ) LIMITED          true    Private   Subsidiary   Wellington                                      New Zealand
276     CA PACIFIC (NZ) LIMITED        false   Private   Branch       Auckland                                        New Zealand
277   BROADCOM (CA) IRELAND LIMITEfalse        Private   Subsidiary                                                   Ireland
278   Ca, Inc.                         false   Private   Branch       Laguna Hills             California             United States
279   Ca, Inc.                         false   Private   Branch       Dallas                   Texas                  United States
280   Ca, Inc.                         false   Private   Branch       Winter Park              Florida                United States
281   Ca, Inc.                         false   Private   Branch       Kansas City              Missouri               United States
282   Ca, Inc.                         false   Private   Branch       Tampa                    Florida                United States
283   Ca, Inc.                         false   Private   Branch       Moon Township            Pennsylvania           United States
284   COMPUTER ASSOCIATES URUGUAtrue           Private   Subsidiary   Montevideo                                      Uruguay
285     CA Software de México, S.A de Ctrue    Private   Subsidiary   México                   Ciudad De Mexico       Mexico
286      CA Software de México, S.A defalse    Private   Branch       San Pedro Garza Garcia   Nuevo Leon             Mexico
287      CA Software de México, S.A defalse    Private   Branch       Guadalajara              Jalisco                Mexico
                Case 6:20-cv-00473-ADA Document 42-12 Filed 11/04/20 Page 5 of 5


288     CA ARGENTINA S.A.               false   Private       Subsidiary   Ciudad de Buenos Aires   Buenos Aires City   Argentina
289    Ca, Inc.                         false   Private       Branch       Raleigh                  North Carolina      United States
290    Ca, Inc.                         false   Private       Branch       Livonia                  Michigan            United States
291    Computer Associates Canada Intefalse     Private       Branch       Ottawa                   Ontario             Canada
292    Cybermation Inc                  false   Private       Branch       Thornhill                Ontario             Canada
293    COMPUTER ASSOCIATES INTERNAfalse         Private       Branch       Cairo                                        Egypt
294    Computer Associates Shanghai Offalse     Private       Branch       Shanghai                 Shanghai            China
295    Cameracard Ca Inc                false   Private       Branch       Montréal                 Quebec              Canada
296    C A COMPUTER ASSOCIATES INTEfalse        Private       Branch       Bangalore                Karnataka           India
297   Avago Technologies U.S. Inc.      true    Private       Subsidiary   San Jose                 California          United States
298    Avago Technologies U.S. Inc.     false   Private       Branch       San Jose                 California          United States
299    Avago Technologies U.S. Inc.     false   Private       Branch       San Jose                 California          United States
300    Avago Technologies U.S. Inc.     false   Private       Branch       Loveland                 Colorado            United States
301   BROADCOM SEMICONDUCTORS IS false          Private       Subsidiary   Lod Airport                                  Israel
302   AVAGO TECHNOLOGIES JAPAN, LT true         Private       Subsidiary   Meguro‐Ku                Tokyo               Japan
303    NEMICON CORPORATION              true    Private       Subsidiary   Minato‐Ku                Tokyo               Japan
304     NEMICON CORPORATION             false   Private       Branch       Shirakawa                Fukushima           Japan
305   BROADCOM BROADBAND ACCESS false           Private       Subsidiary   Herzliya                                     Israel
306   Bay Dynamics, Inc.                false   Private       Subsidiary   San Jose                 California          United States
307   CA Inc                            false   Private       Subsidiary   San Jose                 California          United States
308   LSI Logic HK Holdings             true    Partnership   Subsidiary   George Town                                  Cayman Islands
309    LSI TECHNOLOGY (SINGAPORE) PTtrue        Private       Subsidiary   Singapore                                    Singapore
310     SILICON MANUFACTURING PARTfalse         Private       Subsidiary   Singapore                                    Singapore
311     LSI INDIA RESEARCH & DEVELOP true       Private       Subsidiary   Bangalore                Karnataka           India
312       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Bangalore                Karnataka           India
313       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Pune                     Maharashtra         India
314       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Maharashtra              Maharashtra         India
315       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Bangalore                Karnataka           India
316       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Bangalore                Karnataka           India
317       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Pune                     Maharashtra         India
318       LSI INDIA RESEARCH & DEVELO false     Private       Branch       Pune                     Maharashtra         India
319   Broadcom Cayman Finance Limitedtrue       Partnership   Subsidiary   George Town                                  Cayman Islands
320    BROADCOM HOLDINGS PTE. LTD. true         Private       Subsidiary   Singapore                                    Singapore
321     AVAGO TECHNOLOGIES FINANC true          Private       Subsidiary   Singapore                                    Singapore
322       AVAGO TECHNOLOGIES GENER true         Private       Subsidiary   Singapore                                    Singapore
323        Avago Technologies GmbH false        Private       Subsidiary   München                  Bayern              Germany
324        AVAGO TECHNOLOGIES ENTERfalse        Private       Subsidiary   Singapore                                    Singapore
325        AVAGO TECHNOLOGIES ECBU false        Private       Subsidiary   Singapore                                    Singapore
326        AVAGO TECHNOLOGIES FIBER false       Private       Subsidiary   Singapore                                    Singapore
327   Broadcom Technologies Inc.        true    Private       Subsidiary   San Jose                 California          United States
328    AVAGO TECHNOLOGIES INTERNA true          Private       Subsidiary   Singapore                                    Singapore
329     AVAGO TECHNOLOGIES (MALAY true          Private       Subsidiary   Bayan Lepas              Pulau Pinang        Malaysia
330       SCENIC DRIVE SDN. BHD.        false   Private       Subsidiary   Jitra                    Kedah               Malaysia
331     Avago Technologies Korea Co., Lfalse    Private       Subsidiary   Seoul                    Seoul               Korea, Republic of
332     ARGON DESIGN LTD                false   Private       Subsidiary   Cambridge                                    United Kingdom
333     BROADCOM INTERNATIONAL PTfalse          Private       Subsidiary   Singapore                                    Singapore
334     Avago Technologies Holdings B.Vtrue     Private       Subsidiary   Amsterdam                Noord‐Holland       Netherlands
335       BROADCOM BULGARIA EOOD false          Private       Subsidiary   Sofia                                        Bulgaria
336       ELTRA SPA                     true    Private       Subsidiary   Sarego                   Vicenza             Italy
337        ELTRA SLOVAKIA, s.r.o.       false   Private       Subsidiary   Šamorín                                      Slovakia
338       AVAGO TECHNOLOGIES UK LIMfalse        Private       Subsidiary   Reading                                      United Kingdom
339       Avago Technologies Fiber Austrfalse   Private       Subsidiary   Wien                     Wien                Austria
340     AVAGO TECHNOLOGIES INT'L SAfalse        Private       Branch       Taipei City                                  Taiwan Region
341   Broadcom Inc.                     false   Private       Branch       Melville                 New York            United States
342   ServerWorks International Ltd.    false   Partnership   Subsidiary   George Town                                  Cayman Islands
343   Brocade Communications Systems false      Private       Subsidiary   San Jose                 California          United States
344   Broadcom Limited                  false   Private       Branch       Regensburg               Bayern              Germany
